 In the Matter of GENERAL CABLE CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L., LOCAL 334Case No. 3-R-971.DecidedApril 19,134,6Messrs. A. Leon FergensonandMilton G. Johnson,of New YorkCity, for the Company.Mr. Jerome Winterhalt,of Rome, N. Y.., andMr. Thaddeus Naagh-ton,of Malverne, N. Y., for the Union.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEDIMNT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, A. F. of L., Local 334, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of General Cable Corporation, Rome, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Eugenevon Welisheim, Trial Examiner.The hearing was held at Rome, NewYork, on September 11, 12, and 13, 1945. The Company and the Unionappeared and participated.2All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the Company moved the dismissal of the petition.For the reasons stated in Section IV,infra,the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Cable Corporation is a New Jersey corporation, engaged inthe manufacture of electrical cable and wire at its Rome, New York,^The name of the Union appears herein as corrected on the record.2The Cable Guild Independent Union, herein called the Cable Guild, and InterstateCopper & Brass Workeis Union were served with Notice of Hearing, but failedto appearor participate.67 N. L. R. B., No. 69.538 GENERAL CABLE CORPORATION539plant, the sole operation of the Company involved in this proceeding.During the year 1944, the Company used in its manufacturing opera-tions at its Rome plant raw materials valued in excess of $1,000,000, ofwhich more than 50 percent was shipped to the Rome plant from pointsoutside the State of New York.During that year, the Rome plantproduced finished products valued in excess of $1,000,000, of whichmore than 50 percent was shipped to points outside the State of NewYork.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local 334, affili-ated with the American Federation of Labor, is a labororganizationadmitting to membership supervisory employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's super-visory employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit sought.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of the Company's supervisory employees inthe production, maintenance, plant-protection, inspection, and labora-tory sections 4 of the Rome plant, including assistant division superin-tendents, general foremen, foremen, and supervisors,' but excluding theplant manager, assistant plant manager, section heads, assistant sectionheads, division superintendents, and all other employees.In additionto its contentions concerning the composition of the proposed unit, theCompany asserts that the petition should be dismissed on the ground(1) that supervisory employees are not "employees" within the mean-'The Field Examiner repotted that the Union submitted 143 application cards, and thatthere are approximately 225 employees in the unit sought.'These units of the plant organization were variously referred to in the record as divi-sions and departmentsThey are referred to herein as "sections"in order to distinguishthem from the divisions and departments under themThe Company refers to the main-tenance section as "Engineering,"to the production section as"Manufacturing,"and tothe laboratory section as"Technical."In its petition,the Union sought to include assistant foremen.There are no longerany assistant foremen in this plant. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDing ofthe Act, (2) that supervisory employees do not constitute anappropriate unit, and (3) that the Union may not represent these em-ployees because it is a local of an international organization, capableof representingthe Company's rank and file employees e In view ofour Decisions inMatter of JonescZLaughlin Steel Corporation, Vesta-Shannopin Coal Division,7and other recent cases,' we find no merit inthe Company's contentions and we have therefore denied the Com-pany's motion to dismiss the petition.There remains the problem of the proper grouping of the super-visory employees sought to be represented.The Companyis a largecorporation, many of the decisions concerning which are made atcompany headquarters.The Rome plant is headed by a plant man-ager and an assistant plant manager under whom there are 10 sec-tion heads.eA few of these section heads also have assistants.Some of the section heads are in charge of sections which are dividedinto divisions.These are headed by 20 division superintendents.Under the division superintendents come the following employeestheUnion seeks to represent: approximately 25 assistant divisionsuperintendents, 31 general foremen, 80 foremen, and 63 supervisors.The Company contends that the assistant division superintendents andthe supervisors should be excluded from the proposed unit.TheCompany would exclude the assistant division superintendents on theground that they are on the same supervisory level as the divisionsuperintendents, whom the Union would exclude.The former cate-gory of employees work the night shifts while the latter work days.Although the assistants appear to be responsible to their divisionsuperintendents, they perform the same functions on their shifts.We are of the opinion that their interests are more closely linked totheir division superintendents than to the general foremen beneaththem, and we shall therefore exclude them from the unit hereinafterfound appropriate.1°The Company would exclude the supervisors on the ground thatthey are included in the rank and file units, as illustrated by the Cable6Production and maintenance employees at the Rome plant were represented by theCable Guild at the time of the hearing.As the result of a consent election in January1946, in Case No. 3-R-1106, the production and maintenance employees are now repre-sented by United Electrical, Radio and Machine Workers of America, C I 0TheI.B. E W., but not this local, sought to represent these workers but was defeated in thatelection.66 N. L R. B. 386.Matter of L. A. Young Spring&Wire Corporation,65 N. L,R B 289;Matter of TheB. F. Goodrich Company,65 N. L R. B. 294.°At the hearing,no organizational chart of the Company's activities or hierarchy weresubmitted, but the parties agreed that, should the Company thereafter submit such charts,they could be admitted into evidenceThose charts have since been received, and arehereby made a part of the record10Matter of Jones & Laughlin Steel Corporattion,Vesta-ShannopsnCoal Division,supra;Matter of Simmons Company,65 N. L. R. B. 984;cf.Matter of The Midland Steel ProductsCompany,Parish4B2ngham Division,65 N. L. R. B. 997. GENERAL CABLE CORPORATION541Guild's contracts.We note that the Cable Guild did not intervenein this proceeding to protect any interest it mayhave claimedin theseemployees.The 1945 Cable Guild contract covering production andmaintenanceemployeesread,"excluding . . .assistant foremen, fore-men, andall others in a capacityof equal or greatersupervisoryauthority."Many of thesupervisors, the record shows, received thatdesignation, without any change in authority or duties, when thedesignation"assistantforemen" wasabolished.We are of the opin-ion, therefore, that supervisors are not included in the unit of rankand file employees and properly belong in units of supervisory em-ployees.11We shall include them in the unithereinafter foundappropriate.The Union originally requesteda unitof the supervisory employeesin the production section, but at the hearing amended its petition,over the objection of the Company, to include in the unit the super-visory employees in the maintenance, inspection, laboratory, andplant-protection sections.12We have considered the question of theappropriate grouping of supervisory employees in several recentcases, and have concluded that the best results are to be achieved byfollowing, generally, the pattern established by the Board for unitsof rank and file employees 13We shall, therefore, exclude from theunit hereinafter found appropriate the laboratory and plant protec-tion supervisory personnel.''Moreover, although the record does notdetail specifically the status of inspectors or the duties of their super-visors in this plant, it reveals that the inspectors are separately bar-gained for, and we shall therefore exclude their supervisors withoutprejudice to a later reconsideration of this determination 1sWe find that all the Company's supervisory employees in the produc-tion and maintenance sections of the Rome plant, including generalforemen, foremen, and supervisors, but excluding the plant manager,assistant plant manager, section heads, assistant section heads, divisionsuperintendents, assistant division superintendents, and all other em-"In the afore-mentioned consent election in Case No 3-R-1106, the Regional Directorexcluded supervisors from the production and maintenance unit]'The record does not reveal, however, whether the Union desires separate electionsamong those supervisory employees who we hereinafter determine may not appropriatelybe included in the unit of production and maintenance supervisory employees"Matter of Westinghouse Electric Corporation (East Springfield Worhs),66 N I, R B1297 ,Matter of Federal-Mogul Corporation,66 N L. R. B 532 ,Matter of The MidlandSteel Products Company,Parish dBingham Division, supra.The Cable Guild Ras designated by the Board as the representative of production andmaintenance, inspection, plant-protection, and laboratory units of the Company's emploi eesas a result of a series of consent elections and cross checks conducted between September1941 and June 1944 In 1945, the last Cable Guild contract, covering all hourly ratedand salary employees" specificalli excluded guards.The contract does not reveal whetheror not laboratory workers have been contracted for separately, but we shall neverthelesse^ elude their supervisors from the unit found appropriateisWe note additionally, that the Decision inMatter of General Cable Corporation,62N L R. B 437,shows that the Company has a special policy of segregating its inspectorsfrom its other employees 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General CableCorporation, Rome, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by InternationalBrotherhood of Electrical Workers, A. F. of L., Local 334, for thepurposes of collective bargaining.Mn.GERARD D. REILLY,dissenting :For the reasons stated in my dissenting opinions inMatter of Pack-ard Motor Car Company,"andMatter of Jones & Laughlin Steelany constrained todisagree with the majority opinion.'"6lN L R B 4" 66 N L R B. 386